Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 3-6 and 15-16 in the reply filed on 11/5/21 is acknowledged.
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Ito (JP 10031155 A, as evidenced by the translation). 

    PNG
    media_image1.png
    708
    641
    media_image1.png
    Greyscale

Regarding claim 1, Ito teaches a camera optical lens (Fig. 3, Example 3, +-+-+-) comprising, from an object side to an image side: 
a first lens;
a second lens having a negative refractive power;
a third lens having a positive refractive power;
a fourth lens;
a fifth lens; and
a sixth lens;
wherein the camera optical lens satisfies following conditions: 
1.00≤f1/f≤20.00 (73.6/(31.10~73.6)); and 
30.00≤R1/d1≤40.00 (124.77/3.87=32.24); 
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
R1 denotes a curvature radius of an object-side surface of the first lens; and
d1 denotes an on-axis thickness of the first lens.

Regarding claim 2, Ito further teaches (see above) the camera optical lens according to claim 1 further satisfying following conditions: 
1.46≤f1/f≤11.39; and 
30.19≤R1/d1≤39.46. 

Regarding claim 3, Ito further teaches the camera optical lens according to claim 1, wherein the first lens has a positive refractive power, the object-side surface of the first lens is convex in a paraxial region and an image-side surface of the first lens is convex in the paraxial region; and 
the camera optical lens further satisfies following conditions: 
−0.60≤(R1+R2)/(R1−R2)≤0.39 (70.7/178.8=0.395); and 
0.03≤d1/TTL≤0.08 (3.87/(e.g., 50 at f=59.86)); 
where
R2 denotes a curvature radius of the image-side surface of the first lens; and
TTL denotes a total optical length from the object-side surface of the first lens to an image surface of the camera optical lens along an optical axis.
Allowable Subject Matter
Claim(s) 4-6 and 15-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowable subject matter: 
Regarding each of claims 4-6 and 15-20, the prior art of record neither anticipates nor renders obvious all the limitations of each claim for a camera optical lens including the further limitations in each claim, along with the other claimed limitations of each claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234